Citation Nr: 0216441	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who retired in October 2000 after 
more than 21 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which, in 
pertinent part, granted service connection for tinnitus, 
rated 10 percent disabling.  In the same decision, the RO 
granted service connection for numerous other disabilities.  
In the notice of disagreement initiating his appeal of the 
June 2001 RO decision, the veteran expressly limited his 
appeal to the issue of entitlement to a rating in excess of 
10 percent for tinnitus.  Accordingly, that is the only issue 
before the Board.  


FINDING OF FACT

The veteran's tinnitus is rated 10 percent disabling, which 
is the maximum rate allowable under the Rating Schedule.  


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim, and 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The RO has not reviewed the case under the regulations 
implementing the VCAA.  Nevertheless, after reviewing the 
claims folder, the Board finds that with regard to the issue 
at hand, there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations.  
Well-groundedness is not an issue.  In the June 2001 RO 
decision and in a statement of the case issued in January 
2002, the veteran was given notice of the information and 
medical evidence necessary to substantiate his claim, and of 
what was of record.  While there has been no specific notice 
to the veteran advising him of his responsibilities in 
evidentiary development, VA has obtained all records 
identified, and arranged for VA examination with a medical 
opinion regarding the nature and severity of the disability 
at issue; hence delaying this decision for such specific 
notice would serve no useful purpose. 

The matter for consideration is essentially a legal question, 
requiring no further evidentiary development.  The RO has 
obtained the veteran's service medical records and, as noted, 
he has been accorded VA examination.  There is no indication 
that there is any relevant evidence outstanding. VA duties to 
inform and assist are met, and the veteran is not prejudiced 
by the Board's review of the case based on the current 
record. 

Background

Service medical records show that the veteran had significant 
noise exposure during his active service, and complained of 
intermittent tinnitus during service.  On examination for 
retirement from service, and on VA examination in January 
2001, he reiterated that he had intermittent ringing in his 
ears.  

As was noted above, service connection for bilateral tinnitus 
was granted by a June 2001 RO decision, and rated 10 percent 
disabling.  The veteran initiated a timely appeal of the 
decision, contending that his tinnitus warrants a higher 
rating than the 10 percent currently assigned.  His 
representative argues that the tinnitus is a bilateral 
disorder, warranting separate 10 percent ratings for each 
ear.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

38 C.F.R. § 4.87, Code 6260, which rates recurrent tinnitus, 
provides only one rating, 10 percent, for that disability.  A 
note to Code 6260 provides that a separate rating for 
tinnitus may be combined with a rating under Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one the those diagnostic codes.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and the ratings 
are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of [the veteran's] 
earning capacity."  Brady v. Brown, 4 Vet. App. 203 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining a disability rating, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Hence, the Board may, by 
law, grant only the maximum rating for a disability provided 
by the rating schedule.  In this case that rating is 10 
percent, which is the current rating for the veteran's 
tinnitus.  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195 (2002); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  

In this case, service connection for tinnitus was established 
as directly related to military service based on acoustic 
trauma.  The RO assigned a 10 percent rating, which is the 
maximum provided under Code 6260.  Since there is no other 
diagnostic code which the Board may consider for a higher 
rating, the veteran's claim for an increased evaluation for 
tinnitus must be denied.

The Board concludes that Code 6260 provides for a maximum 10 
percent rating for recurrent tinnitus, whether perceived as 
unilateral or bilateral.  See Cromley v. Brown, 7 Vet. App. 
376 (1995) (a 10 percent rating is the highest level possible 
under the regulations for tinnitus); see also Smith v. Brown, 
7 Vet. App. 255 (1994) (there is no statutory, regulatory, or 
case authority which requires the Board to make a 
determination of 10 percent for tinnitus for each ear for a 
total of 20 percent).  [It is noteworthy that the Secretary 
recently issued a notice of proposed rulemaking to clarify 
that there is no medical or legal basis for the assignment of 
a 10 percent rating for each ear where service connection has 
been granted for tinnitus, whether the disability is 
perceived in one ear, in both ears, or in an indeterminate 
site in the head.  67 Fed. Reg. 59,033 (September 19, 2002).]  

An increased rating on an extraschedular basis would be for 
consideration if the case presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  Here, the evidence does 
not show that the veteran's tinnitus has at any time resulted 
in hospitalization, or has resulted in marked interference 
with employment.  There is no showing that the application of 
the regular schedular criteria is impractical.  Accordingly, 
referral for consideration of an extraschedular rating would 
not be appropriate.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

